Order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered June 8, 1989, upon a jury verdict in favor of defendants dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs brought this negligence action against the owner and operator of a vehicle which rear ended their vehicle, which had come to a complete stop at an intersection, behind a third vehicle. Plaintiff Hector Bravo asserted that he sustained a knee injury as a result of the collision impact. Defendants, however, claimed that the brakes on their vehicle failed to work properly and demonstrated through the testimony of expert witnesses, an orthopedist and an accident reconstruction engineer, that plaintiff’s knee injury was not caused by the subject accident.
The jury’s finding has support in the record and will not be disturbed. (Cohen v Hallmark Cards, 45 NY2d 493.) Although plaintiff’s medical expert concluded that the knee injury was causally related to the incident, the weight accorded to conflicting testimony of experts is a matter " 'peculiarly within the province of the jury’ ”. (Furia v Mellucci, 163 AD2d 88, 89.) Contrary to plaintiff’s claim, the trial court did not *298unduly interject itself into the proceeding concerning the admissibility of several defense exhibits, as the Court was merely clarifying confusing testimony and facilitating the orderly and expeditious progress of trial. (Cf., People v Yut Wai Tom, 53 NY2d 44, 57; Gombas v Roberts, 104 AD2d 521.) Furthermore, no abuse of discretion can be discerned from the trial court’s decision to admit into evidence the testimony of defense witness Rossini, an expert on accident reconstruction, on the issue whether the impact of the subject crash could have caused plaintiffs knee injury. (See, Selkowitz v County of Nassau, 45 NY2d 97, 101-102.)
We have considered plaintiffs remaining arguments and find them to be without, merit. Concur—Rosenberger, J. P., Kupferman, Kassal and Rubin, JJ.